 
 
 
Exhibit 10.1
Z3 Enterprises, Inc.
2831 St. Rose Parkway
 
Suite 204
 
Henderson, NV  89052
 
TO:   The Board of Directors of Usee Inc. and Usee CA, Inc.
 
FROM:   Judson Bibb
 
DATE:  November 15, 2010
 
GENTLEMEN:
 
It is with deep regret that I inform you that Z3  has exercised its contractual
rights to terminate the Letter Agreement between Z3 Enterprises and Usee, Inc.
and Usee CA, Inc.
 
We based our decision on a number of issues.   First and foremost, our
examination of the books and records clearly demonstrate that USEE’s
operations,  assets and liabilities were not what was represented.  We were
never made aware of the dollar amount of the outstanding promissory notes,  the
interest rate that was payable to investors nor the fact that some of the these
notes are in default.  Annualized interest rates payable on some of these notes
exceeded 400%.  Moreover,  some of these promissory notes state that the
promissory notes are secured by USEE common stock.
 


 
We will be filing later today a Form 8-k with the Securities and Exchange
Commission which will disclose the termination of the agreement.
 
Wishing you all the best in your ongoing business operations.
 


 
Sincerely,
 
/s/Judson Bibb
 
Judson Bibb, President
 
 
 

--------------------------------------------------------------------------------

 
